ALLOWANCENotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 21-24 in the response filed 7/21/21 is acknowledged.
Claims 21-24 are pending in the application, with claim 23 being withdrawn.
Claims 21, 22, and 24 are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Penny Caudle on 11/4/21.

The application has been amended as follows: 
Claim 21 (Currently Amended by Examiner): A bed apparatus for adjusting a position of a person on the bed apparatus comprising: 
a mattress mounted on a bed body; 
a left side first cell, separate from said mattress, arranged on a left side of the bed body in a longitudinal direction of the bed body; 
a right side first cell, separate from said mattress, arranged on a right side of the bed body in the longitudinal direction of the bed body; 
an inflator configured to inflate the left side first cell and the right side first cell;

a processor configured to detect whether the person is centered on the mattress during a rotation process by 
controlling the inflator to inflate the left side first cell and the right side first cell for a period of time, 
calculating a differential pressure value between the inflated left side first cell and the inflated right side first cell which have been inflated for said period of time based on readings from the pressure sensor, and 
determining that the person is not centered on the mattress when the differential pressure value has not been detected within a first decision pressure value range for a first decision pressure value continuation time or when the differential pressure value has been continuously detected to fall out of the first decision pressure value range for the first decision pressure value continuation time, and
stopping the rotation process when it is determined that the person is not centered on the mattress.
Claim 22 (Currently Amended by Examiner): The bed apparatus according to claim 21, wherein said processor is further configured to adjust the position of the person on the bed apparatus by controlling the inflator to supply air to only one of said left side first cell and said right side first cell when the differential pressure value has continuously fallen within the first decision pressure value range for the first decision pressure value continuation time.
Claim 23 (Currently Cancelled by Examiner)
Claim 24 (Currently Amended by Examiner): The bed apparatus according to claim 21, wherein said processor is further configured to deflate said left side first cell and said right side first cell by force when the differential pressure value has been detected within the first decision pressure value range for the first decision pressure value continuation time.

Reasons for Allowance
Claims 21, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 21, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a bed apparatus for adjusting a position of a person on the bed apparatus comprising: a mattress mounted on a bed body; a left side first cell; a right side first cell; an inflator configured to inflate the left side first cell and the right side first cell; a pressure sensor configured to determine a pressure in said left side first cell and a pressure in said right side first cell; and a processor configured to detect whether the person is centered on the mattress during a rotation process by controlling the inflator to inflate the left side first cell and the right side first cell for a period of time, calculating a differential pressure value between the inflated left side first cell and the inflated right side first cell which have been inflated for said period of time based on readings from the pressure sensor, and determining that the person is not centered on the mattress when the differential pressure value has not been detected within a first decision pressure value range for a first decision pressure value continuation time or when the differential pressure value has been continuously detected to fall out of the first decision pressure value range for the first decision pressure value continuation time, and stopping the rotation process when it is determined that the person is not centered on the mattress, in combination with all other features recited in the claim. Regarding the closest prior art of record, Hasty US 5,092,007 discloses a bed with a mattress 12, a left side first cell 16, a right side first cell 18, and an inflator for inflating the cells 16/18 (figs. 1 and 2 and col. 3, lines 48-50), and Pearce US 5,592,706 discloses a cushion with a plurality of cells 2 that are inflated, as well as a pressure sensor 15 that determines the pressures of each cell in order to level the pressures (figs. 3 and 4 and col. 7, lines 30-58); please see Non-Final Rejection mailed 6/8/21 for detailed description of Hasty and Pearce, which will not be repeated here for the sake a processor configured to detect whether the person is centered on the mattress during a rotation process by controlling the inflator to inflate the left side first cell and the right side first cell for a period of time, calculating a differential pressure value between the inflated left side first cell and the inflated right side first cell which have been inflated for said period of time based on readings from the pressure sensor, and determining that the person is not centered on the mattress when the differential pressure value has not been detected within a first decision pressure value range for a first decision pressure value continuation time or when the differential pressure value has been continuously detected to fall out of the first decision pressure value range for the first decision pressure value continuation time, and stopping the rotation process when it is determined that the person is not centered on the mattress. While Pearce’s device compares the pressure in one cell to another, it lacks a processor that is actually configured to calculate the differential pressure value and determine whether this pressure differential value falls within or out of a specific range for a specific time. In other words, Pearce’s device simply compares two pressures, while claim 21 in the instant invention requires the processor to be configured to calculate an actual value from this comparison and then also compare this value to a specified range for a specified time, and in response, stopping the rotation process. Dependent claims 22 and 24 are allowed by virtue of their dependence on independent claim 21. Furthermore, no other reference to date has been found in the prior art that discloses or teaches in combination the newly amended claim 21, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vrzalik US 5,003,654 A discloses a bed apparatus with separately inflatable bags (fig. 1 and col. 5, lines 17-28)
Townsend US 7,464,422 B2 discloses a bed for turning a patient comprising inflatable air chambers (figs. 1-3 and col. 2, lines 46-57)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786